       Case 3:20-cv-00357-BSM Document 5 Filed 01/04/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

ANDREW C. NEAL, JR.                                                        PLAINTIFF
SCDC #8600

v.                        CASE NO. 3:20-CV-00357-BSM

SHARP COUNTY SHERIFF DEPARTMENT                                          DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED, this 4th day of January, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
